UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6790


TRON ANDERSON,

                  Petitioner – Appellant,

             v.

WARDEN MCKITHER BODISON,

                  Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.       Solomon Blatt, Jr., Senior
District Judge. (8:08-cv-02260-SB)


Submitted:    July 23, 2009                 Decided:   July 30, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tron Anderson, Appellant Pro Se. James Anthony Mabry, Assistant
Attorney General, Donald John Zelenka, Deputy Assistant Attorney
General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tron    Anderson      seeks     to   appeal    the       district       court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The    district    court    referred      this   case     to    a    magistrate       judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2006).                             The magistrate

judge recommended that relief be denied and advised Anderson

that failure to file timely objections to this recommendation

could waive appellate review of a district court order based

upon the recommendation.            Despite this warning, Anderson failed

to object to the magistrate judge’s recommendation.

            The     timely       filing     of   specific           objections       to    a

magistrate       judge’s     recommendation       is     necessary          to     preserve

appellate review of the substance of that recommendation when

the     parties     have     been      warned     of      the        consequences         of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);     see    also    Thomas v.      Arn,     474       U.S.    140     (1985).

Anderson has waived appellate review by failing to timely file

specific objections after receiving proper notice.                          Accordingly,

we deny a certificate of appealability and dismiss the appeal.

             We dispense with oral argument because the facts and

legal    contentions       are   adequately      presented          in     the    materials

before    the    court     and   argument      would    not     aid      the     decisional

process.

                                                                                  DISMISSED

                                           2